IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38670

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 698
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 31, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
BERNARDO GARCIA PENALOZA,                        )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Renae J. Hoff, District Judge.

       Judgment of conviction and unified sentence of seventeen years, with seven years
       determinate, for conspiracy to traffic in methamphetamine, affirmed; order
       denying Idaho Criminal Rule 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Bernardo Garcia Penaloza pled guilty to conspiracy to traffic in methamphetamine.
Idaho Code § 37-2732B(a)(4), (b). The district court sentenced Penaloza to a unified term of
seventeen years, with seven years determinate.       Penaloza filed an Idaho Criminal Rule 35
motion, which the district court denied. Penaloza appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103



                                                1
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Penaloza’s Rule 35 motion.
A motion for reduction of sentence under Idaho Criminal Rule 35 is essentially a plea for
leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319,
144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we consider the entire record and apply the
same criteria used for determining the reasonableness of the original sentence. State v. Forde,
113 Idaho 21, 22, 740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at
871-73. Upon review of the record, we conclude no abuse of discretion has been shown.
        Therefore, Penaloza’s judgment of conviction and sentence, and the district court’s order
denying Penaloza’s Rule 35 motion, are affirmed.




                                                     2